DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 8/4/2020 where claims 1-20 are pending and ready for examination.

The information disclosure statement (IDS) submitted on 4/6/2021 are in compliance with the provisions of 37 CFR 1.97. The information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  









Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 – 10, and 17 - 18 are rejected under 35 USC 103 as being unpatentable over Yoo (US 2017/0289791) in view of Liu (US 2016/0224409)
Regarding claim 1, Yoo discloses a fault management methods applied to a slice network, the method comprising:
determining, by a first management unit, fault information, comprising a faulty slice and/or a faulty service, and wherein the faulty slice comprises a faulty network slice instance (NSI) and/or a faulty network slice subnet instance (NSSI) in the slice network (Yoo;
see e.g. [0114] “ ... A network slice 233 may be configured on a virtualized resource 240 in which computing, a storage, a network, etc., are virtualized. A network slice control function ... A network slice operation environment 230 may include the network slice control function 231 and a plurality of network slices 233 ... the network slice control function 231 may include a function of operating and managing an operation status and fault, etc., of a network slice ...”
see e.g. [0120] “ ... the BSS/OSS  250 may measure and analyze an operation and fault status of a network slice operation environment 230, the virtualized resource 240 ...”
see e.g. [0140] “ ... The  NLSCF 420 may include fault ... of a network slice ...”); and

determining, by the first management unit, potential fault information in the slice network based on the fault information, wherein the potential fault information comprises an NSI having a potential fault, an NSSI having a potential fault, and/or a service having a potential fault (Yoo; 
see e.g. [0120] “ ... the BSS/OSS  250 may measure and analyze an operation and fault status of a network slice operation environment 230, the virtualized resource 240 ...”
see e.g. [0140] “ ... The  NLSCF 420 may include fault ... of a network slice ...”);
Although Yoo teaches gathering fault information with respect to various instances of network slices generated by the utilization of virtualized resources (see e.g. Yoo [0120]), Yoo does not address conventional teachings comprising relationships, dependencies, etc. with respect to the virtualized resources and therefore does not expressly disclose
determining, by the first management unit, potential fault information in the slice network based on the fault information and an association relationship, wherein the potential fault information comprises an NSI having a potential fault, an NSSI having a potential fault, and/or a service having a potential fault; and 
wherein the association relationship comprises an association relationship between an NSI and an NSSI and/or an association relationship between an NSI and a service in the slice network.


However in analogous art Liu discloses:
association relationship (Liu;
Liu who also teaches OSS/BSS provides topology relationships (i.e. association relationship) with respect to dynamic fault information and virtualized resources;
see e.g. [0143] “ ... When a fault occurs in the first VNF entity ... generates fault information, wherein the fault information includes at least a faulty entity identifier ... or a position of the faulty first VNF entity or a position of the faulty first  VNF entity in a topology relationship may be determined ...”
see e.g. [0245] “  ... the fault information may further include a running state and fault time, where the running state is used  to mark whether the first VNF entity currently can work normally, and the fault time may be used to record a time when the fault occurs ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with Liu relationship scheme. The motivation being the combined invention provides for increased efficiencies in fault management schemes for network slices comprising virtualized resources.
Yoo in view of Liu discloses:
determining, by the first management unit, potential fault information in the slice network based on the fault information and an association relationship, wherein the potential fault information comprises an NSI having a potential fault, an NSSI having a potential fault, and/or a (The combined solution provides for fault information based on relationships per Liu above with respect to an NSI); and 
wherein the association relationship comprises an association relationship between an NSI and an NSSI and/or an association relationship between an NSI and a service in the slice network (The combined solution inherently provides for an association relationship between and NSI and a service(s) in the slice network as the NSI is providing a service).
Regarding claim 9, Yoo in view of Liu disclose the method according to claim 1, wherein after the determining, by the first management unit, the potential fault information in the slice network based on the fault information and the a association relationship (Per Independent claim 1), the method further comprises:
performing, by the first management unit, a. fault processing based on the potential fault information, wherein
if the potential fault information comprises the NSI having the potential fault and/or the NSSI having the potential fault, the fault processing comprises reconfiguring the NSI having the potential fault and/or the NSSI having the  potential fault; or if the potential fault information comprises the service having the  potential fault, the fault processing comprises migrating the service having the potential fault to an NSI without a potential fault (Yoo; Yoo teaches a network slice may be modified providing one of ordinary skill in the art the ability to reconfigure (i.e. modify) a network slice as a result of the fault management schemes explicitly taught by Liu;
see e.g. Yoo [0120} “ ...fault status  ..”
see e.g. Yoo [0102] “ ... duplicate, modify, scale in/out, and /or  delete a network slice through  a whole lifecycle of the network slice using network functions ... the SLMC may measure and monitor a status of a networks slice, ,may process status data, ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with Liu relationship scheme. The motivation being the combined invention provides for increased efficiencies in fault management schemes for network slices comprising virtualized resources.

Regarding claim 10, claim 10 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 9 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale. 

Claim 8 is rejected under 35 USC 103 as being unpatentable over Yoo  in view of Liu and in further view of Zhu
Regarding claim 8,  Yoo in view of Liu disclose the method according to claim 1,  wherein after the determining, by the first management unit, the potential fault information in the slice network based on the fault information and the association relationship (The combined solution per independent claim 1), Yoo does not expressly disclose the method further comprises 
sending, by the first management unit, a warning message, wherein the warning message comprises the potential fault information 
However in analogous art Zhu discloses:
sending, by the first management unit, a warning message, wherein the warning message comprises the potential fault information (Zhu; see e.g. Fig. 3 illustrating alarm (i.e. warning messages) comprising fault information;
“Generate alarm information: if a network slice/network slice subnet is affected by the fault, fill and identifier of the network slice/network slice subnet into an affectedSlicelistfield of alarm information”
“Report an alarm”
“Further analyze the alarm”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with Zhu’s fault management alarm scheme. The motivation being the combined solution provides for increased efficiencies in fault management systems.

Claims 2 - 3 and 11 – 12  are rejected under 35 USC 103 as being unpatentable over Yoo in view of Liu and in further view of Zhu (US 2020/0403851)
Regarding claim 2, Yoo in view of Liu discloses the method according to claim 1, wherein the determining, by the first management unit, the fault information comprises:
receiving, by the first management unit, a first message sent by a second management unit, wherein the first message comprises one or more of an identifier of the faulty NSI, an identifier of the NSI having a potential fault, an identifier of the faulty NSSI, an identifier of a faulty network function (NF), or an identifier of the faulty service (The combined solution per Loo;
see e.g. methodology in Fig. 2, Step 201); and 
determining, by the first management unit, the fault information based on the first message (The combined solution per Loo;
see e.g. methodology in Fig. 2, Steps 202 and 203)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with Liu relationship scheme. The motivation being the combined invention provides for increased efficiencies in fault management schemes for network slices comprising virtualized resources.
As Yoo teaches a network slice may at least one virtualized resource, Liu’s identification data is readily able to identify a network slice based on one particular resource. 
However, Zhu discloses:
NSI identifier (Zhu; Zhu teaches within the context of network slices and fault management a network slice identifier;
see e.g. [0058] “When the NF has a fault, in addition to generating general alarm information, the NF analyzes the fault, determines whether a network slice and/or a network slice subnet is affected by the fault, and if so, fills an identifier (such as ID and the like) of the affected network slice and/or the affected network slice subnet into an affectedSliceList field of the corresponding alarm information; and the NF reports the alarm to the NSSMF)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with Zhu’s identification scheme comprising alarms and identifiers. The motivation being the combined solution provides for increased efficiencies in fault management.
Regarding claim 3, Yoo in view of Liu discloses the method according to claim 1, wherein the determining, by the first management unit, the fault information comprises:
obtaining, by the first management unit, a second message sent by a second management unit, wherein the second message comprises one or more of performance information of the NSSI, an NSSI identifier, an NF identifier, and a service identifier that are managed by the second management unit; and
determining, by the first management unit, the fault information based on the second message.
However in analogous art Zhu discloses:
obtaining, by the first management unit, a second message sent by a second management unit, wherein the second message comprises one or more of performance information of the  identifier that are managed by the second management unit (Zhu; 
see e.g. Fig. 4 “Further analyze the alarm; if a new network slice is affected by the fault, fill an identifier of the network slice/network slice subnet into the affectedSlicelistfield of the alarm infroamtion); and
determining, by the first management unit, the fault information based on the second message (Zhu; see e.g. Fig. 4 “Process the alarm”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with Zhu’s identification scheme comprising alarms and identifiers. The motivation being the combined solution provides for increased efficiencies in fault management.
Regarding claim 11 claim 11 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 12, claim 12 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.




s 4 and 13 are rejected under 35 USC 103 as being unpatentable over Yoo in view of Liu and in further view of Zhang (US 2018/0352501)
Regarding claim 4, Yoo in view of Liu disclose  the method according to claim 1, wherein if the faulty slice comprises the faulty NSI and the association relationship comprises the association relationship between them NSI and the service, the determining, by the first management unit, the potential fault information in the slice network based on the fault information and them association relationship comprises (The combined solution inherently provides for a relationship between the faulty NSI and the service as the NSI is delivering the service;
see e.g. [0114] “ ... A network slice 233 may be configured on a virtualized resource 240 in which computing, a storage, a network, etc., are virtualized. A network slice control function ... A network slice operation environment 230 may include the network slice control function 231 and a plurality of network slices 233 ... the network slice control function 231 may include a function of operating and managing an operation status and fault, etc., of a network slice ...”
see e.g. Loo [0120] “ ... the BSS/OSS  250 may measure and analyze an operation and fault status of a network slice operation environment 230, the virtualized resource 240 ...”
see e.g. Loo [0140] “ ... The  NLSCF 420 may include fault ... of a network slice ...”):
determining, by the first management unit based on the identifier of the faulty NSI and the association relationship between the NSI and the  service, the service having the potential fault in one or more services corresponding to the faulty NSI (The combined solution provides for the service having the potential fault with respect to the NSI;
see e.g. Liu [0143] “ ... When a fault occurs in the first VNF entity ... generates fault information, wherein the fault information includes at least a faulty entity identifier ... or a position of the faulty first VNF entity or a position of the faulty first  VNF entity in a topology relationship may be determined ...”
see e.g. Liu [0245] “  ... the fault information may further include a running state and fault time, where the running state is used  to mark whether the first VNF entity currently can work normally, and the fault time may be used to record a time when the fault occurs ...”).

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with Liu relationship scheme. The motivation being the combined invention provides for increased efficiencies in fault management schemes for network slices comprising virtualized resources.
as evidence of the inherent relationship detailed above Zhang discloses:
association relationship between service and network slice (Zhang;
see e.g. [0072] “  ... mapping between ...service type and the network slice ...”
see e.g. [0094] “ ... mapping between application traffic or service type and network slice ID or type ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with Zhang’s mapping scheme. 
Regarding claim 13,  claim 13 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 5 and 14 are rejected under 35 USC 103 as being unpatentable over Yoo in view Liu and in further view of Zhu and in further view of Zhang
Regarding claim 5, Loo in view of Liu and in further view of Zhu disclose  the method according to claim 2, wherein if the first message comprises the identifier of the NSI having the potential fault, the faulty slice comprises the faulty NSI, and the association relationship comprises the association relationship between them NSI and the service, the determining, by the first management unit, the potential fault information in the slice network based on the fault information and them association relationship comprises (The combined solution inherently provides for a relationship between the faulty NSI and the service as the NSI is delivering the service;
see e.g. [0114] “ ... A network slice 233 may be configured on a virtualized resource 240 in which computing, a storage, a network, etc., are virtualized. A network slice control function ... A network slice operation environment 230 may include the network slice control function 231 and a plurality of network slices 233 ... the network slice control function 231 may include a function of operating and managing an operation status and fault, etc., of a network slice ...”
see e.g. Yoo [0120] “ ... the BSS/OSS  250 may measure and analyze an operation and fault status of a network slice operation environment 230, the virtualized resource 240 ...”
see e.g. Yoo [0140] “ ... The  NLSCF 420 may include fault ... of a network slice ...”):
determining, by the first management unit based on the association relationship between the NSI and the  service, the service having the potential fault in services corresponding to the identifier of the faulty NSI and the identifier of the NSI having the potential fault (The combined solution provides for the service having the potential fault with respect to the NSI;
see e.g. Liu [0143] “ ... When a fault occurs in the first VNF entity ... generates fault information, wherein the fault information includes at least a faulty entity identifier ... or a position of the faulty first VNF entity or a position of the faulty first  VNF entity in a topology relationship may be determined ...”
see e.g. Liu [0245] “  ... the fault information may further include a running state and fault time, where the running state is used  to mark whether the first VNF entity currently can work normally, and the fault time may be used to record a time when the fault occurs ...”).

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with Liu relationship scheme. The motivation being the combined invention provides for increased efficiencies in fault management schemes for network slices comprising virtualized resources.
as evidence of the inherent relationship detailed above Zhang discloses:
(Zhang;
see e.g. [0072] “  ... mapping between ...service type and the network slice ...”
see e.g. [0094] “ ... mapping between application traffic or service type and network slice ID or type ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with Zhang’s mapping scheme. The motivation being the combined solution provides for increased efficiencies in fault management.
Regarding claim 7, claim 7 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 6 ,15, and 19 - 20 are rejected under 35 USC 103 as being unpatentable over Yoo in view of Liu and in further view of Zhang and in further view of Zhu
 Regarding claim 6,   Yoo in view of Liu disclose  the method according to claim 1,
determining, by the first management unit based on the identifier of the NSI having the potential fault and the association relationship between the NSI and the  service, (The combined solution provides for the service having the potential fault with respect to the NSI;
see e.g. Liu [0143] “ ... When a fault occurs in the first VNF entity ... generates fault information, wherein the fault information includes at least a faulty entity identifier ... or a position of the faulty first VNF entity or a position of the faulty first  VNF entity in a topology relationship may be determined ...”
see e.g. Liu [0245] “  ... the fault information may further include a running state and fault time, where the running state is used  to mark whether the first VNF entity currently can work normally, and the fault time may be used to record a time when the fault occurs ...”).

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with Liu relationship scheme. The motivation being the combined invention provides for increased efficiencies in fault management schemes for network slices comprising virtualized resources.
as evidence of the inherent relationship detailed above Zhang discloses:
association relationship between service and network slice (Zhang;
see e.g. [0072] “  ... mapping between ...service type and the network slice ...”
see e.g. [0094] “ ... mapping between application traffic or service type and network slice ID or type ...”)

Yoo in view of Liu and in further view of Zhang does not address conventional NSSI identifiers and therefore does not expressly disclose:
wherein if the faulty slice comprises the faulty NSSI, and the association relationship comprises the association relationship between them NSI and the NSSI and the association relationship between the NSI and the service, the determining, by the first management unit, the potential fault information in the slice network based on the fault information and the association relationship comprises:
determining, by the first management unit based on the identifier of the faulty NSSI and the association relationship between them NSI and the  NSSI, the NSI having the potential fault in one or more NSIs corresponding to the faulty NSSI; 
However in analogous art Zhu discloses:
However, Zhu discloses:
NSI and NSSI identifiers (Zhu; Zhu teaches within the context of network slices and fault management a network slice identifier(s) and NSSIs;
see e.g. [0058] “When the NF has a fault, in addition to generating general alarm information, the NF analyzes the fault, determines whether a network slice and/or a network slice subnet is affected by the fault, and if so, fills an identifier (such as ID and the like) of the affected network slice and/or the affected network slice subnet into an affectedSliceList field of the corresponding alarm information; and the NF reports the alarm to the NSSMF)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with Zhu’s identification scheme comprising alarms and identifiers comprising network slice sub nets. The motivation being the combined solution provides for increased efficiencies in fault management.
Yoo in view of Liu and in further view of Zhang and in further view of Zhu disclose:
wherein if the faulty slice comprises the faulty NSSI, and the association relationship comprises the association relationship between them NSI and the NSSI and the association relationship between the NSI and the service, the determining, by the first management unit, the potential fault information in the slice network based on the fault information and the association relationship comprises (The combined invention provides for fault processing with respect to relationships comprising NSI and NSSI’
see e.g. Liu [0143] “ ... When a fault occurs in the first VNF entity ... generates fault information, wherein the fault information includes at least a faulty entity identifier ... or a position of the faulty first VNF entity or a position of the faulty first  VNF entity in a topology relationship may be determined ...”
see e.g. [0245] “  ... the fault information may further include a running state and fault time, where the running state is used  to mark whether the first VNF entity currently can work normally, and the fault time may be used to record a time when the fault occurs ...”):
determining, by the first management unit based on the identifier of the faulty NSSI and the association relationship between them NSI and the  NSSI, the NSI having the potential fault in (The combined invention provides for fault processing  comprising determining with respect to NSI and NSSI;
see e.g. [0058] “When the NF has a fault, in addition to generating general alarm information, the NF analyzes the fault, determines whether a network slice and/or a network slice subnet is affected by the fault, and if so, fills an identifier (such as ID and the like) of the affected network slice and/or the affected network slice subnet into an affectedSliceList field of the corresponding alarm information; and the NF reports the alarm to the NSSMF); 
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with Liu relationship scheme. The motivation being the combined invention provides for increased efficiencies in fault management schemes for network slices comprising virtualized resources.
Regarding claim 15, claim 15 comprises the same and similar subject as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 19, claim 19 comprises the same and similar subject as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 20, claim 20 comprises the same and similar subject as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.




If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TODD L BARKER/Primary Examiner, Art Unit 2449